UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2134



In re:   WILLIAM H. EVANS, JR.,



                 Petitioner.



                  On Petition for Writ of Mandamus.
                       (1:14-cv-01015-AJT-IDD)


Submitted:   December 16, 2014               Decided:   December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William H. Evans, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William    H.   Evans,   Jr.,   petitions   for   a   writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C. § 2241 (2012) petition.             He seeks an

order from this court directing the district court to act.             We

find that the present record does not reveal undue delay in the

district court.     Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.




                                                       PETITION DENIED




                                   2